        Case 3:19-cv-05106-JCC Document 125 Filed 08/31/20 Page 1 of 1




      UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF WASHINGTON
                                   AT TACOMA



                                                             JUDGMENT IN A CIVIL
       DANIEL MITCHELL, et al,
                                                             CASE
                             Plaintiffs,

              v.                                             CASE NUMBER: C19-5106RBL

       CHARLES ATKINS, et al.,

                             Defendants.

       SAFE SCHOOLS SAFE COMMUNITIES,

                            Intervenor-Defendant.




       Jury Verdict. This action came before the Court for a trial by jury. The issues have been
       tried and the jury has rendered its verdict.

XX     Decision by Court. This action came to consideration before the Court. The issues have
       been considered and a decision has been rendered.

       THE COURT HAS ORDERED THAT

        Plaintiffs’ Motion for Summary Judgment [76] is DENIED, and the Defendants’ and
Intervenor’s Cross Motion for Summary Judgment [84] is GRANTED. The Plaintiffs’
Commplaint is DISMISSED WITH PREJUDICE. Each side shall bear their own lititigation
costs.


DATED: August 31, 2020
                                              William M. McCool
                                              Clerk


                                              Deputy Clerk
